October 10, 2013 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: H. Roger Schwall Re: Oil States International, Inc. Registration Statement on Form S-4 Filed August 13, 2013 File No. 333-190583 Dear Mr. Schwall: This letter supplements the Registration Statement on Form S-4 (File No. 333-190583) of Oil States International, Inc. (the “ Company ”) with respect to an offer to exchange (the “ Exchange Offer ”) the Company’s 5⅛% Senior Notes due 2023 (the “ Outstanding Notes ”), which were originally issued on December 21, 2012 to qualified institutional buyers and non-U.S. persons pursuant to Rule144A and Regulation S under the Securities Act of 1933, as amended (the “ Securities Act ”), for new notes with terms materially identical to the Outstanding Notes but which have been registered under the Securities Act (the “ Exchange Notes ”), and, therefore, will not be subject to the transfer restrictions applicable to the Outstanding Notes. In connection with the above-referenced Registration Statement on Form S-4 (the “ Registration Statement ”), the Company hereby confirms and represents as follows: 1.
